             Case 1:19-cv-01003-PB Document 4 Filed 06/25/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE


John Hayes

        v.                                          Case No. 19-cv-1003-PB

FCI Fort Dix

                                       ORDER


        No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated May 19, 2020 and dismiss Mr. Hayes’s § 2241

petition without prejudice to his ability to refile it in the

United States District Court for the Southern District of New

York.    “‘[O]nly those issues fairly raised by the objections to

the magistrate's report are subject to review in the district

court and those not preserved by such objection are precluded on

appeal.’”        School Union No. 37 v. United Nat'l Ins. Co., 617

F.3d 554, 564 (1st Cir. 2010) (quoting Keating v. Secretary of

Health & Human Servs., 848 F.2d 271, 275 (1st Cir.1988)); see

also United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir.

1986) (after proper notice, failure to file a specific objection

to magistrate's report will waive the right to appeal).


                                              /s/Paul Barbadoro
                                             ____________________________
                                             Paul Barbadoro
                                             United States District Judge

Date: June 25, 2020

cc: John Hayes, pro se
